Case 1:15-cv-04845-FB-CLP Document 191 Filed 02/23/21 Page 1 of 7 PageID #: 1280




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------x
 MICHELLE BAGLEY, GARY
 MILLINE, HAMILTON SMITH,
 MARCELLA URBAN, and other
 similarly situated individuals,                     MEMORANDUM AND ORDER
                                                     Case No. 15-CV-4845 (FB) (CLP)
                       Plaintiffs,

        -against-

 THE NEW YORK STATE
 DEPARTMENT OF HEALTH,
 HOWARD ZUCKER,
 COMMISSIONER OF THE NEW
 YORK STATE DEPARTMENT OF
 HEALTH, in his official capacity, and
 VISITING NURSE ASSOCIATION
 HEALTH CARE SERVICES, INC.,
 d/b/a VNA of STATEN ISLAND,

                        Defendants.
 ------------------------------------------------x

 Appearances:
 For the Plaintiffs:                                 For Defendant Visiting Nurse
                                                     Association Health Care Services,
 MICHAEL F. BUCHANAN                                 Inc., d/b/a VNA of Staten Island:
 BRANDON TRICE
 GEORGE SOUSSOU                                      LAURA B. JUFFA
 GREG MARGOLIS                                       Kaufman Borgeest & Ryan LLP
 Patterson Belknap Webb & Tyler LLP                  120 Broadway, 14th Floor
 1133 Avenue of the Americas                         New York, New York 10271
 New York, New York 10036




                                                 1
Case 1:15-cv-04845-FB-CLP Document 191 Filed 02/23/21 Page 2 of 7 PageID #: 1281




 KEVIN CREMIN
 ORIER OKUMAKPEYI
 DANIEL ROSS
 Mobilization for Justice
 100 Williams Street
 New York, New York 10038

 BLOCK, Senior District Judge:

       Defendant Visiting Nurse Association Health Care Services, Inc., d/b/a VNA

 of Staten Island (“VNA”), moves to dismiss the plaintiffs’ complaint against it based

 on mootness. For the following reasons, the motion is granted.

                                            I

       The Home- and Community-Based Services Waiver Program (“HCBS”) aims

 to provide services to people with disabilities as an alternative to institutional care

 in nursing homes. The program is funded by Medicaid and administrated by the

 states. New York State’s version of the program is administrated by its Department

 of Health (“DOH”), which in turn contracts with private not-for-profit organizations

 to serve as Regional Resource Development Centers (“RRDCs”) throughout the

 state. In 2010, VNA became the RRDC for the New York City Region.

       In 2015, the plaintiffs sued DOH, its commissioner, Howard Zucker, and

 VNA. Each alleges that his or her access to HCBS was improperly denied or

 delayed. Collectively they argue that administration of the program in New York

 City violates their rights under the Medicaid Act, the Americans With Disabilities

 Act (“ADA”), the Rehabilitation Act, and the Due Process Clause of the Fourteenth
                                           2
Case 1:15-cv-04845-FB-CLP Document 191 Filed 02/23/21 Page 3 of 7 PageID #: 1282




 Amendment. They seek primarily declaratory and injunctive relief, but also “such

 other and further relief as the Court deems equitable and just.” Am. Compl. 50.

         DOH’s contract with VNA terminated on October 31, 2019; it was not

 renewed. Instead, DOH contracted with Westchester Independent Living Center

 (“WILC”) to be the RRDC for the New York City Region through April 30, 2024.

 Based on this development, VNA argues that the plaintiffs’ claims have become

 moot.

                                           II

         “If an intervening circumstance deprives the plaintiff of a ‘personal stake in

 the outcome of the lawsuit,’ at any point during litigation, the action can no longer

 proceed and must be dismissed as moot.” Genesis Healthcare Corp. v. Symczyk,

 569 U.S. 66, 72 (2013) (quoting Lewis v. Continental Bank Corp., 494 U.S. 472,

 477-78 (1990)). A plaintiff loses the necessary “personal stake,” however, “only

 when it is impossible for a court to grant any effectual relief whatever to the

 prevailing party.” Knox v. Serv. Employees, 567 U.S. 298, 307 (2012) (internal

 quotation marks omitted). Such a stake must be present “for each type of relief

 sought,” Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009); therefore, the

 Court examines each type of relief in turn.




                                            3
Case 1:15-cv-04845-FB-CLP Document 191 Filed 02/23/21 Page 4 of 7 PageID #: 1283




 A.    Declaratory Relief

       The plaintiffs first seek a declaration that VNA’s practices violated the

 Medicaid Act, the ADA, the Rehabilitation Act, and the Fourteenth Amendment. In

 the context of declaratory relief, the question of mootness is “whether the facts

 alleged, under all the circumstances, show that there is a substantial controversy,

 between parties having adverse legal interests, of sufficient immediacy and reality

 to warrant the issuance of a declaratory judgment.” Golden v. Zwickler, 394 U.S.

 103, 108 (1969) (citation and internal quotation marks omitted).

       The plaintiffs posit a “significant likelihood, if not an inevitability, that WILC

 “will simply continue VNA’s policies and procedures absent a declaration that they

 are unlawful,” and that a declaratory judgment as of to the legality of those policies

 will “thus affect the proper design and administration of the program going

 forward.” Pls.’ Mem. of Law 13. That may be true, but they are no longer VNA’s

 policies and procedures; the proper party to defend them (if, indeed, they remain in

 place) is the current RRDC, WILC. The plaintiffs expressly declined an opportunity

 to amend their complaint to name WILC as a defendant.

 B.    Injunctive Relief

       The plaintiffs seek an injunction requiring VNA to remedy the claimed

 statutory and constitutional violations in certain respects.        This, too, is not




                                           4
Case 1:15-cv-04845-FB-CLP Document 191 Filed 02/23/21 Page 5 of 7 PageID #: 1284




 meaningful relief; VNA could not comply with the injunction for the simple reason

 that it is no longer in a position to make the changes sought.

       The plaintiffs argue that VNA might one day return as the RRDC and,

 therefore, that the case falls within the “capable of repetition, yet evading review”

 exception to mootness. This exception applies if “(1) the challenged action was in

 its duration too short to be fully litigated prior to its cessation or expiration, and (2)

 there was a reasonable expectation that the same complaining party would be

 subjected to the same action again.” Murphy v. Hunt, 455 U.S. 478, 482 (1982) (per

 curiam).

       While the litigation has been protracted, nothing about VNA’s conduct makes

 it inherently likely to evade review. Cf. Fox v. Bd. of Trustees of State Univ. of N.Y.,

 42 F.3d 135, 143 (2d Cir. 1994) (“[T]here is no reason to believe that the issue

 presented by this case could not be litigated in the four-year span of a standard

 undergraduate education.”). More importantly, the Second Circuit has “described

 the requisite likelihood of repetition as a demonstrated probability or a reasonable

 expectation.” Id. (citations and internal quotation marks omitted). Plaintiffs can

 only speculate that VNA might reapply to become the RRDC in 2024 and, even if it

 did, that DOH would award it the contract. For these reasons, the Court finds the

 exception not applicable.




                                             5
Case 1:15-cv-04845-FB-CLP Document 191 Filed 02/23/21 Page 6 of 7 PageID #: 1285




 C.    “Other and Further Relief”

       Money damages would, of course, constitute effectual relief regardless of

 VNA’s current or future status as RRDC. The plaintiffs ask the Court to interpret

 their prayer for “such other and further relief as the Court deems equitable and just,”

 Am. Compl. 50, to include such damages. In the alternative, they seek leave to

 amend to add a specific prayer for that relief.

       The Second Circuit faced similar requests in Fox and rejected them:

       We are especially reluctant in these circumstances to read a damages
       claim into the Complaint’s boilerplate prayer for “such other relief as
       the Court deems just and proper,” or to conclude that the district court
       should have exercised its discretion to permit an amendment of the
       Complaint to seek nominal damages.

 42 F.2d at 141-42.

       To be sure, the “circumstances” included dispositive defenses based on the

 Eleventh Amendment and qualified immunity. See id. at 141. That is not a concern

 here, but other circumstances warrant the same result. On October 31, 2018, VNA’s

 counsel informed plaintiffs’ counsel that her client would not be seeking

 reappointment as RRDC, and that its decision would moot the case. Plaintiffs filed

 an amended complaint several months later, but did not add a claim for damages.

 Then, as noted, VNA’s term ended on October 31, 2019. The parties stipulated that

 the plaintiffs had until January 16, 2020, to file a second amended complaint; they




                                           6
Case 1:15-cv-04845-FB-CLP Document 191 Filed 02/23/21 Page 7 of 7 PageID #: 1286




 opted not to do so. That the plaintiffs twice forewent an opportunity to add a claim

 for damages weighs against allowing them to do so now.

       Moreover, fact discovery proceeded on the assumption that plaintiffs were not

 seeking damages and has now been closed for over a year. A belated claim for

 damages would further delay these already protracted proceedings.

       For those reasons, the Court declines the plaintiff’s invitation to inject a

 damages claim into what has until now been a case about prospective relief.

                                           III

       The plaintiffs claim that VNA was a major source of their difficulties with

 New York’s HCBS Waiver Program and are understandably frustrated that five

 years of litigation may not result in a judgment against it. It is worth repeating,

 however, that the reason is that VNA is no longer the RRDC, which may itself

 bring about some of the changes the plaintiffs seek. In addition, their claims

 against DOH and Zucker—both of whom have answered the complaint—will

 proceed.

       VNA’s motion to dismiss is granted.

       SO ORDERED.


                                                 _/S/ Frederic Block_____
                                                 FREDERIC BLOCK
                                                 Senior United States District Judge
 Brooklyn, New York
 February 23, 2021
                                            7
